Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into by and
between Synageva BioPharma Corp. (the “Company”), a Delaware corporation with
its principal place of business at 128 Spring Street, Suite 520, Lexington,
Massachusetts, and Sanj K. Patel, of Massachusetts (the “Executive”), effective
as of the Effective Time as defined in the Agreement and Plan of Merger and
Reorganization dated as of June 13, 2011 by and among the Company and the other
parties thereto (the “Effective Date”).

WHEREAS, the operations of the Company and its Affiliates (as defined below) are
a complex matter requiring direction and leadership in a variety of arenas,
including financial, strategic planning, regulatory, community relations and
others;

WHEREAS, the Executive has previously served the Company as its Chief Executive
Officer and possesses certain experience and expertise that qualify him to
provide the direction and leadership required by the Company and its Affiliates;
and

WHEREAS, the Company therefore wishes to continue to employ the Executive as its
President and Chief Executive Officer on the terms and conditions set forth in
this Agreement, and the Executive wishes to accept such employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment.

2. Term. Subject to earlier termination as hereinafter provided, the Executive’s
employment shall commence on the Effective Date, and shall continue until
terminated pursuant to Section 5 hereof (the “Term”).

3. Capacity and Performance.

 

  a) During the Term, the Executive shall serve the Company as its President and
Chief Executive Officer, and shall report to the Board of Directors of the
Company (the “Board”). In addition, and without further compensation, the
Executive shall serve as a director and/or officer of one or more of the
Company’s Affiliates if so elected or appointed from time to time.

 

  b) During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates as reasonably may be designated from time to time by the Board or
by its Chair or other designee, consistent with his position as President and
Chief Executive Officer.



--------------------------------------------------------------------------------

  c) During the Term, the Executive shall devote his full business time and his
best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except such activities as shall not interfere with the performance of
his duties to the Company. Notwithstanding the foregoing, the Executive shall be
entitled to attend to personal and family affairs and investments, be involved
in not for profit, charitable and professional activities and serve on up to two
for profit boards, provided that the foregoing does not, individually or in the
aggregate, materially interfere with Executive’s responsibilities under this
Agreement.

 

  d) The Company agrees to propose to the shareholders of the Company at each
appropriate Annual Meeting of such shareholders during the Term the election or
reelection of the Executive as a director of the Company, provided that the
Executive is otherwise eligible for such election.

4. Compensation and Benefits. As compensation for all services performed by the
Executive during the Term and subject to the Executive’s performance of his
duties and obligations to the Company and its Affiliates, pursuant to this
Agreement or otherwise, the Company shall provide the Executive with the
following compensation and benefits:

 

  a) Base Salary. During the Term, the Company shall pay the Executive at the
rate of not less than Four Hundred Eighty-Five Thousand Dollars ($485,000) per
annum, payable in accordance with the payroll practices of the Company for its
executives and subject to increase from time to time by the Board, in its sole
discretion (such base salary, as from time to time increased, the “Base
Salary”). The Base Salary shall not be reduced at any time (including after any
such increase) without the Executive’s written consent, and the term Base Salary
as used in this Agreement shall refer to Executive’s Base Salary as so
increased.

 

  b) Incentive and Bonus Compensation. During the Employment Period, the
Executive shall be paid an annual cash bonus (“Annual Bonus”) with a target
level of 60% of Annual Base Salary (the “Target Bonus”), with a minimum payout
level of 25% of Annual Base Salary. The applicable corporate and individual
performance targets shall be determined by the Compensation Committee of the
Board (the “Compensation Committee”), after consultation with the Executive,
within the first 90 days of each calendar year. The actual Annual Bonus for each
calendar year shall be determined in good faith by the Compensation Committee
based upon actual corporate and individual performance for such year and shall
be payable in accordance with the procedures specified by the Compensation
Committee; provided that the Annual Bonus shall be paid no later than March 15th
of the following year.

 

  c)

Annual Equity Grants. The Company may grant the Executive at the end of each
year, commencing with calendar year 2011, equity awards under the Plan, on

 

-2-



--------------------------------------------------------------------------------

  terms and conditions specified by the Compensation Committee in its sole
discretion.

 

  d) Vacations. During the Term, the Executive shall be entitled to earn
vacation at the rate of five (5) weeks per year, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. The Executive shall be entitled to carryover up
to two (2) weeks of vacation into the following calendar year. Vacation shall
otherwise be governed by the policies of the Company, as in effect from time to
time.

 

  e) Other Benefits. During the term hereof, the Executive shall be entitled to
participate in any and all Employee Benefit Plans from time to time in effect
for employees of the Company generally, except to the extent any such Employee
Benefit Plan is in a category of benefit otherwise provided to the Executive
(e.g., a severance pay plan). Such participation shall be subject to the terms
of the applicable plan documents and generally applicable Company policies. The
Company may alter, modify, add to or delete its Employee Benefit Plans at any
time as it, in its sole judgment, determines to be appropriate, without recourse
by the Executive. For purposes of this Agreement, “Employee Benefit Plan” shall
have the meaning ascribed to such term in Section 3(3) of ERISA, as amended from
time to time.

 

  f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and customary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit and other restrictions on such expenses set by the Board
and to such reasonable substantiation and documentation as may be specified by
the Company from time to time.

5. Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall terminate under the following circumstances:

 

  a) Death. In the event of the Executive’s death, the Executive’s employment
hereunder shall immediately and automatically terminate.

 

  b) Disability.

 

  i. The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation, for ninety (90) days during any
period of three hundred and sixty-five (365) consecutive calendar days.

 

-3-



--------------------------------------------------------------------------------

  ii. The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(d), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of his employment,
whichever shall first occur.

 

  iii. While receiving disability income payments under any disability income
plan of the Company, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
benefit plans in accordance with Section 4(d) and the terms of such plans, until
the termination of his employment.

 

  iv. If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

 

  c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in good faith, shall constitute Cause for termination:

 

  i. The Executive’s gross negligence or willful misconduct in performance of
his duties to the Company, where such gross negligence or willful misconduct has
resulted in material damage to the Company or any of its Affiliates or
successors;

 

  ii. The Executive’s commission of any act of fraud, embezzlement or
professional dishonesty with respect to the Company or any of its Affiliates;

 

  iii. The Executive’s commission of a felony or crime involving moral
turpitude;

 

  iv. The Executive’s material breach of any provision of this Agreement or any
other written agreement between the Executive and the Company;

 

-4-



--------------------------------------------------------------------------------

  v. The Executive’s failure to comply with lawful directives of the Board,
which has caused damage to the Company or any of its Affiliates or successors.

 

  d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon written
notice to the Executive.

 

  e) By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason (A) by providing notice to the Company
specifying in reasonable detail the condition giving rise to the Good Reason no
later than thirty (30) days following the occurrence of that condition; (B) by
providing the Company a period of thirty (30) days to remedy the condition and
so specifying in the notice; and (C) by terminating his employment for Good
Reason within thirty (30) days following the expiration of the period to remedy
if the Company fails to remedy the situation. The following, occurring without
the Executive’s written consent, shall constitute “Good Reason” for termination
by the Executive:

 

  i. the assignment to the Executive of duties materially inconsistent with the
Executive’s title, position, status, reporting relationships, authority, duties
or responsibilities as contemplated by Section 3, or any other action by the
Company which results in a diminution in the Executive’s title, position,
status, reporting relationships, authority, duties or responsibilities, other
than insubstantial or inadvertent actions not taken in bad faith which are
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

  ii. a requirement that the Executive relocate his primary reporting location
to a location more than 50 miles from the location of the Company’s offices in
Lexington, Massachusetts as of the Effective Date;

 

  iii. any failure by the Company to comply with any of the provisions of
Section 4(a), 4(b) 4(c) or 4(d), other than insubstantial or inadvertent
failures not in bad faith which are remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

  iv. a material diminution in the budget over which Executive has
responsibility; or

 

  v. a breach by the Company of any written agreement between the Company and
Executive.

 

  f)

By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon sixty (60) days’ notice to the Company. In
the event of termination of the Executive pursuant to this Section 5(f), the
Board may elect to waive the period of notice, or any portion thereof. In the
event that the Board so waives some or all of the period of notice, and the
Executive is not resigning his employment for the purpose of commencing
employment with any business that is

 

-5-



--------------------------------------------------------------------------------

  directly or indirectly competitive with the Company or any of its Affiliates,
the Company shall pay the Executive his Base Salary for the period so waived.

6. Severance Payments and Other Matters Related to Separation from Service.

 

  a) Final Compensation. Following the termination of the Executive’s employment
for any reason, the Company shall pay to the Executive: (i) any Base Salary
earned but not paid during the final payroll period of the Executive’s
employment through the date of termination, (ii) pay for any vacation time
earned but not used through the date of termination, (iii) any unpaid Annual
Bonus due to Executive for the calendar year prior to the year in which the
termination occurs, and (iv) any business expenses incurred by the Executive but
un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within thirty (30) days
of termination and that such expenses are reimbursable under Company policy (all
of the foregoing, “Final Compensation”). Any Base Salary and any earned, unused
vacation time shall be paid to the Executive at the time required by law, but
not later than the Company’s next regular pay date following the date of
termination. Any business expenses due under this Section 6(a) shall be paid
within sixty (60) days following the date of termination. Other than as
expressly provided in Section 6(b), the Company shall have no further obligation
to the Executive hereunder.

 

  b) Severance. In the event the Executive’s employment terminates pursuant to
Section 5(a), 5(b), 5(d) or 5(e) of this Agreement, in addition to Final
Compensation, the Company shall accelerate the vesting of all unvested equity
previously granted to Executive by eighteen (18) months and shall pay the
Executive (i) a lump sum equal to the Base Salary plus the Target Bonus divided
by 12, then multiplied by the number of months set forth in the Severance Period
(as defined below)(such payment, the “Severance Payment”), (ii) the
Post-Termination Bonus (as defined below) and (iii) an additional one-time bonus
of $25,000. Subject to Sections 6(e) and 7(a) of this Agreement (i) the
Severance Payment shall be paid on the sixtieth (60th) day following the date of
termination and (ii) the Post-Termination Bonus shall be paid at the time
provided in the applicable Bonus Plan or form of annual award issued thereunder.

 

  c) Severance Period. For the purposes of this Agreement, the Severance Period
shall be eighteen (18) months; provided, that if the Executive’s Separation from
Service occurs during the twelve (12) month period following a Change in Control
(as defined below), then the Severance Period shall be twenty-four (24) months.

 

  d) Post-Termination Bonus. For the purposes of this Agreement, the
Post-Termination Bonus shall be a pro-rata share of the Target Bonus for the
year in which the termination occurs.

 

  e)

Release of Claims. Any obligation of the Company for the payment of any
Severance Payment or Post-Termination Bonus is conditioned, however, on the
Executive’s signing and returning to the Company a general release of claims in
the form

 

-6-



--------------------------------------------------------------------------------

  provided by the Company at the time the Executive’s employment is terminated
(the “Employee Release”). The Executive must sign and return the Employee
Release, if at all, by the deadline specified therein, which deadline shall in
no event be later than the sixtieth (60th) calendar day following the
termination date. The Employee Release shall take effect on the expiration of
any revocation period specified therein, which shall be no longer than seven
(7) days from the date of the Executive’s signature.

 

  f) Effect of Termination. Payment by the Company of Final Compensation,
Severance Payment and Post-Termination Bonus, as appropriate, shall constitute
the sole obligations of the Company in connection with the termination of the
Executive’s employment hereunder. Except for any right of the Executive to
continue medical and dental plan participation in accordance with applicable
law, benefits shall terminate pursuant to the terms of the applicable benefit
plans based on the date of termination of the Executive’s employment without
regard to the payment of any Severance Payment or Post-Termination Bonus.

 

  g) Survival. Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 8, 9, 10 and 11 hereof. The obligation of the Company
to make, and the right of the Executive to retain, any Severance Payment or
Post-Termination Bonus is expressly conditioned upon the Executive’s continued
full performance of obligations under Sections 8, 9, 10 and 11 hereof.

7. Timing of Payments and Section 409A.

 

  a) Notwithstanding anything to the contrary in this Agreement, if at the time
of the Executive’s termination of employment, the Executive is a Specified
employee, any and all amounts payable under Section 6 on account of such
Separation from Service that would (but for this provision) be payable within
six (6) months following the date of termination, shall instead be paid on the
next business day following the expiration of such six (6) month period.

 

  b) For purposes of this Agreement, “Separation from Service” shall be
determined in a manner consistent with subsection (a)(2)(A)(i) of Section 409A,
and the term “Specified Employee” shall mean an individual determined by the
Company to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A.

 

  c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

 

  d)

The Executive’s right to reimbursement for business expenses hereunder shall be
subject to the following additional rules: (i) the amount of expenses eligible
for reimbursement during any calendar year shall not affect the expenses
eligible for reimbursement in any other taxable year, (ii) reimbursement shall
be made not later

 

-7-



--------------------------------------------------------------------------------

  than December 31 of the calendar year following the calendar year in which the
expense was incurred, and (iii) the right to reimbursement is not subject to
liquidation or exchange for any other benefit.

 

  e) In no event shall the Company have any liability relating to any payment or
benefit under this Agreement failing to comply with, or be exempt from, the
requirements of Section 409A.

8. Confidential Information.

 

  a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates and that the Executive may learn
of Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall not disclose to any Person or use,
other than as required by applicable law or for the proper performance of his
duties and responsibilities to the Company and its Affiliates, any Confidential
Information obtained by the Executive incident to his employment or other
association with the Company or any of its Affiliates. The Executive understands
that this restriction shall continue to apply after his employment terminates,
regardless of the reason for such termination. The confidentiality obligation
under this Section 8 shall not apply to information which is generally known or
readily available to the public at the time of disclosure or becomes generally
known through no wrongful act on the part of the Executive or any other Person
having an obligation of confidentiality to the Company or any of its Affiliates.

 

  b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. The Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in the Executive’s possession or control.

9. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

 

-8-



--------------------------------------------------------------------------------

10. Restricted Activities. The Executive agrees that the following restrictions
on his activities during and after his employment are necessary to protect the
good will, Confidential Information, trade secrets and other legitimate
interests of the Company and its Affiliates:

 

  a) During the Term, the Executive will not undertake any outside activity,
whether or not competitive with the business of the Company or its Affiliates,
that could reasonably give rise to a conflict of interest or otherwise interfere
with his duties and obligations to the Company or any of its Affiliates.

 

  b) During the Term and for eighteen (18) months after his employment
terminates (the “Restricted Period”), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Affiliates
within any geographic area in which the Company or any of its Affiliates does
business or undertake any planning for any business competitive with the Company
or any of its Affiliates. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of the
Company or any of its Affiliates as conducted or under consideration at any time
during the Executive’s employment and further agrees not to work or provide
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, to any Person who is engaged in
any business that is competitive with the business of the Company or any of its
Affiliates for which the Executive has provided services, as conducted or in
planning during his employment. For the purposes of this Section 10, the
business of the Company and its Affiliates shall include all Products and the
Executive’s undertaking shall encompass all items, products and services that
may be used in substitution for Products. The foregoing, however, shall not
prevent the Executive’s passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company.

 

  c) During the Restricted Period, the Executive will not directly or indirectly
(a) solicit or encourage any customer of the Company or any of its Affiliates to
terminate or diminish its relationship with them; or (b) seek to persuade any
such customer or prospective customer of the Company or any of its Affiliates to
conduct with anyone else any business or activity which such customer or
prospective customer conducts or could conduct with the Company or any of its
Affiliates; provided that these restrictions shall apply (y) only with respect
to those Persons who are or have been a customer of the Company or any of its
Affiliates at any time within the immediately preceding one year period or whose
business has been solicited on behalf of the Company or any of the Affiliates by
any of their officers, employees or agents within said one year period, other
than by form letter, blanket mailing or published advertisement, and (z) only if
the Executive has performed work for such Person during his employment with the
Company or one of its Affiliates or been introduced to, or otherwise had contact
with, such Person as a result of his employment or other associations with the
Company or one of its Affiliates or has had access to Confidential Information
which would assist in the Executive’s solicitation of such Person.

 

-9-



--------------------------------------------------------------------------------

  d) During the Restricted Period, the Executive will not, and will not assist
any other Person to, (a) hire or solicit for hiring any employee of the Company
or any of its Affiliates or seek to persuade any employee of the Company or any
of its Affiliates to discontinue employment or (b) solicit or encourage any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish its relationship with them. For the purposes
of this Agreement, an “employee” of the Company or any of its Affiliates is any
person who was such at any time within the preceding two years.

11. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

12. Indemnification. The Company shall indemnify the Executive to the extent
provided in its then current Articles or By-Laws. The Executive agrees to
promptly notify the Company of any actual or threatened claim arising out of or
as a result of his employment with the Company.

13. Definitions. Words or phrases that are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

 

  a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.

 

  a)

“Change in Control” means (1) a sale of all or substantially all of the
Company’s assets, or (2) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, or (3) the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company. Notwithstanding the foregoing, a Change of Control
shall not be deemed to occur (A) on account of the acquisition of shares of
voting capital stock by any institutional investor or any affiliate thereof or
any other person, or persons acting as a group, that acquires the Company’s
shares of

 

-10-



--------------------------------------------------------------------------------

  voting capital stock in a transaction or series of related transactions that
are primarily a private financing transaction for the Company or (B) solely
because the level of ownership held by any institutional investor or any
affiliate thereof or any other person, or persons acting as a group (the
“Subject Person”), exceeds the designated percentage threshold of the
outstanding shares of voting capital stock as a result of a repurchase or other
acquisition of shares of voting capital stock by the Company reducing the number
of shares outstanding, provided that if a Change of Control would occur (but for
the operating of this sentence) as a result of the acquisition of shares of
voting capital stock by the Company, and after such share acquisition, the
Subject Person becomes the owner of any additional shares of voting capital
stock that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding shares of voting capital stock
owned by such Subject Person over the designated percentage threshold, then a
Change of Control shall be deemed to occur.

 

  b) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

 

  c) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment that relate to either the Products
or any prospective activity of the Company or any of its Affiliates or that make
use of Confidential Information or any of the equipment or facilities of the
Company or any of its Affiliates.

 

  d) “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

 

  e)

“Products” mean all products that the Company is developing, testing,
manufacturing, licensing, leasing or otherwise distributing or is planning
(during the time of the

 

-11-



--------------------------------------------------------------------------------

  Executive’s employment with the Company) to develop, test, manufacture,
license, lease or distribute at the time of termination, during the Executive’s
employment.

14. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

15. Assignment.

 

  a) Neither the Company nor the Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Executive is transferred to a position with
any of the Affiliates or in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

  b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,

 

-12-



--------------------------------------------------------------------------------

attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. Governing Law. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof.

[Signature page follows immediately.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY /s/ Sanj K. Patel     By:   /s/ Felix Baker
Title:   President and Chief Executive Officer       Chairman of the Board

 

-14-